Citation Nr: 1222752	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to service connection for a spine disability, claimed as arthritis. 

3.  Entitlement to service connection for a bilateral lower extremity disability, claimed as arthritis. 

4.  Entitlement to service connection for a bilateral hearing loss disability. 

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus. 

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected type II diabetes mellitus. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1965 to January 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims of entitlement to service connection currently on appeal.  

In addition to the issues listed on the previous page, the Veteran also perfected appeals for claims of service connection for type II diabetes mellitus, diabetic retinopathy, and coronary artery disease.  During the pendency of this appeal in a July 2011 rating decision, the RO granted service connection for coronary artery disease and assigned a 60 percent evaluation effective March 31, 2006, 100 percent evaluation effective March 4, 2007, and a 60 percent evaluation effective July 1, 2007.  Additionally, in an October 2011 rating decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent evaluation effective March 31, 2006; and diabetic retinopathy and assigned a non-compensable evaluation effective August 31, 2006.  As this represents a full grant of the benefits sought and the Veteran has not disagreed with the disability evaluations or effective dates assigned, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

In April 2012, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The issues of service connection for a spine disability, a bilateral lower extremity disability, a bilateral hearing loss disability, hypertension, and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issue of service connection for a respiratory disorder be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2011).

At his April 2012 Board hearing, the Veteran explicitly indicated that he wished to withdraw the issue of service connection for a respiratory disorder.  Because the Veteran has clearly indicated his wish to withdrawal the appeal as to service connection for a respiratory disorder, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed without prejudice.


ORDER

The appeal as to service connection for a respiratory disorder is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

With respect to his claims for service connection for a spine disability and a bilateral lower extremity disability, the Veteran contends that he was involved in an accident wherein he was pinned by a truck inside a C-130 while stationed in Mildenhall, England in 1966.  He testified at his April 2012 hearing that he was hospitalized overnight, his right knee was bandaged up, he was wrapped from the sternum down to his leg, and he was on crutches.  In support of his contentions, the Veteran submitted a photocopy of a picture of himself on crutches.

Review of the claims folder shows that hospitalization records from Mildenhall, England have not been associated with the claims folder, nor is there evidence that there was an attempt to obtain such evidence.  On remand, the RO must attempt to obtain these medical records.  38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2011). 

The Veteran also testified at his hearing that he received on-going treatment from the VA Medical Center in Chillicothe, Ohio.  As this matter is being returned for additional development, ongoing VA medical records should also be obtained.  Id. ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Board notes that the Veteran has not been provided an examination to determine the nature and etiology of any current for a spine disability and a bilateral lower extremity disability, both claimed as arthritis.  While it is unknown whether the hospitalization records from service will be obtained on remand, the Board notes that the Veteran is competent with respect to his assertions as to having an injury in service and of having had back trouble ever since service discharge.  See e.g.  Hearing Transcript, page14; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, for purposes of this remand, he is presumed credible.  On remand, the Veteran should be provided an VA examination to determine the nature and etiology of any current spine disability and bilateral lower extremity disability, taking into account all pertinent evidence including the Veteran's lay statements as to his in-service accident and continuity of symptoms since service.   

As to the claim for service connection for a bilateral hearing loss disability, the Veteran essentially contends that he was exposed to acoustic trauma during service leading to his current disability.  He was afforded an audiological examination in March 2008, the results of which showed that the Veteran did not have hearing loss disability in either ear for VA compensation purposes.  See 38 C.F.R. § 3.385 (2011) (for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  During the April 2012 hearing, both the Veteran and his wife testified that his hearing had worsened since he was evaluated in March 2008.  Because the level of the Veteran's hearing acuity is crucial to determining whether service connection is warranted, the Veteran must be afforded another examination addressing the nature and etiology of any current hearing loss disability.  

The Board also notes that in-service noise exposure is conceded given the Veteran's competent and credible statements as to acoustic trauma in service, his military occupational specialty as an aircraft mechanic, and the fact that he has already been service-connected for tinnitus.  Furthermore, the Board notes that service treatment records show various complaints related to the ears, and the examination report at service discharge reflects non-progressive hearing loss in all frequencies.  The Veteran also reported hearing loss at that time.  The VA examiner must take all of these factors into account when providing an opinion as to the etiology of any current hearing loss disability. 

As to service connection for hypertension and peripheral neuropathy of the bilateral lower extremities, the Veteran asserts that they are secondary to his service-connected type II diabetes mellitus.  The Veteran was afforded an examination in May 2011, the report of which shows that the examiners determined that the Veteran's essential hypertension and bilateral peripheral neuropathy of the bilateral extremities were present at the same time as the diagnosis of diabetes mellitus and therefore were less likely than not related to his diabetes mellitus.  Although the VA examiners determined that the Veteran's hypertension and peripheral neuropathy peripheral neuropathy of the bilateral lower extremities were not related to service-connected type II diabetes mellitus, they did not address whether the disabilities were aggravated by type II diabetes mellitus.  Therefore, on remand, the Veteran must be provided a new examination to determine whether his hypertension and peripheral neuropathy peripheral neuropathy of the bilateral lower extremities are aggravated by his service-connected type II diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability. 38 C.F.R. §§ 3.303, 3.310 (as in effect prior to October 10, 2006).  [The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Because the Veteran submitted his claims in March 2006 and August 2006, prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. 
§ 3.310 (2011); Allen supra; see also generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)].  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center (NPRC), or other appropriate authority, and request that a search be conducted for all service treatment records (including copies) pertaining to the Veteran during his period of service, to specifically include hospitalization records from Mildenhall, England in 1966.  All avenues of development must be exhausted.  The results of such request, whether successful or unsuccessful, should be documented in the claims file.

If VA is unable to secure these records, VA must notify the Veteran and his representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. 
§ 3.159(e) (1) (2011).

2. Obtain all relevant outstanding ongoing VA treatment records.  All attempts to locate these records must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and his representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. 
§ 3.159(e) (1) (2011).

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current spine disability and bilateral lower extremity disability, both claimed as arthritis.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must render an opinion as to whether there is a 50 percent probability or greater that any current spine disability and/or bilateral lower extremity disability is etiologically related to or had its onset in service, taking into consideration any additional evidenced that might be obtained as a result of this remand and the Veteran's lay statements. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability reported by the Veteran, as well his statements with regard to the continuity of symptoms since service discharge, specifically of the back.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that a examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

All findings must be reported in detail and all indicated testing must be accomplished. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Schedule the Veteran for an examination to determine the nature of any current bilateral hearing loss disability and determine whether it is related to conceded in-service noise exposure.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed.  

The examiner must determine:

(i) whether the Veteran currently has hearing loss disability; and 

(ii) whether there is 50 percent probability or greater that any current hearing loss disability is etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5. Schedule the Veteran for an examination to ascertain the nature and etiology of his current hypertension and peripheral neuropathy of the bilateral lower extremities.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should provide an opinion as to whether there is a 50 percent or better probability that either hypertension and/or peripheral neuropathy of the bilateral lower extremities was aggravated by the Veteran's service-connected type II diabetes mellitus.  

If the examiner determines that the Veteran's hypertension and/or peripheral neuropathy of the bilateral lower extremities is aggravated (i.e., permanently worsened) by the type II diabetes mellitus the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

6. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

7. Thereafter, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


